NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 16a0693n.06

                                                   No. 15-1863                                    FILED
                                                                                           Dec 22, 2016
                                                                                       DEBORAH S. HUNT, Clerk
                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT


SARAH ANN ZELLER and SCOTT                       )                ON APPEAL FROM THE UNITED
DOUGLAS ZELLER ,                                 )                STATES DISTRICT COURT FOR
                                                 )                THE EASTERN DISTRICT OF
              Plaintiffs-Appellants,             )                MICHIGAN
                                                 )
       v.                                        )
                                                 )
CANADIAN           NATIONAL             RAILWAY )
COMPANY, a Canadian corporation; GRAND )
TRUNK WESTERN RAILROAD COMPANY, )
d/b/a CN, a Michigan corporation; ILLINOIS )
CENTRAL RAILROAD COMPANY, d/b/a CN, )
an Illinois corporation; CN CUSTOMS )
BROKERAGE SERVICES (USA), INC., a )
Delaware     corporation;       and      STELLAR )
DISTRIBUTION SERVICES, INC., d/b/a CN )
Supply Chain Solutions, an Illinois corporation, )
                                                 )
              Defendants-Appellees.              )




Before: ROGERS and WHITE, Circuit Judges; HOOD, District Judge.*

        HOOD, District Judge. Plaintiff-Appellant Sarah Ann Zeller (“Zeller” or “Plaintiff”)

appeals the decision of the district court granting Defendants-Appellants’ Motions for Summary

Judgment and dismissing, among other things, her claims against Stellar Distribution Services,

Inc., Grand Trunk Western Railroad Company, Illinois Central Railroad Company, and Canadian

National Railway Company for relief under Title VII, concluding that Plaintiff had failed to

*
  The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by
designation.

                                                     1
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


exhaust her administrative remedies for claims as to these Defendants. She further appeals the

district court’s decision to dismiss her Title VII claim against CN Customs Brokerage Services

after holding that the entity was not a covered employer and that the claim failed on the merits.

Zeller also appeals the district court’s decision to dismiss her claim against Canadian National

Railway Company under the Federal Employers Liability Act, concluding that there was no

evidence of a master-servant relationship between that defendant and her direct employer that

would support liability and, furthermore, that the FELA claim failed on the merits. For the

reasons stated below, we AFFIRM.

                                                   I.

       Plaintiff Sarah Zeller began working as a junior customs analyst for Defendant CN

Customs Brokerage Services (USA), Inc. (“CNCB”), based in Port Huron, Michigan, in March

2011. CNCB generally assisted customers with the processing of U.S. Customs entries and

facilitated filings, customs clearance, and payments. CNCB was a wholly-owned subsidiary of

IC Financial Services Corporation, which was, in turn, a wholly-owned subsidiary of Illinois

Central Corporation, which was, in turn, owned by Grand Trunk Corporation. Grand Trunk

Corporation was a wholly-owned subsidiary of Defendant Canadian National Railway Company

(“CNR”). CNCB performs its services for CNR as well as for hundreds of other customers.

       Plaintiff’s office was located in a trailer, where CNCB was based and which CNCB

shared with Defendant Stellar Distribution Services (“Stellar”) in the Port Huron railyard owned

by Defendant Grand Trunk Western Railroad Company (“GTW”), which was a wholly-owned

subsidiary of Grand Trunk Corporation. Pete Bistis, an employee of Illinois Central Railroad

Company (“ICRC”), was superintendent of the yard. Because the trailer had no restroom, Zeller

and other employees of CNCB and Stellar walked to and used a restroom in another building in

                                                   2
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


the railyard, which housed a yard office owned by GTW.1 As is evidenced by the office space,

CNCB was a small operation. Zeller was CNCB’s third employee and reported to Roger Wilson,

CNCB’s on-site manager and licensed customs broker. CNCB and Stellar employees had no

authority to and did not direct the work of employees of one another, nor did CNCB employees

receive daily work direction or supervision from Stellar management, CNR, GTW, or ICRC, or

vice versa.2

        During Zeller’s employment, CNCB maintained an anti-harassment and anti-retaliation

policy and complaint procedure. The policy provided that sexual harassment and retaliation were

prohibited, and it outlined a complaint procedure that was available to employees who had

concerns about workplace conduct that was contrary to CNCB’s clearly articulated expectations.

CNCB made clear that allegations of harassment should be reported immediately, and Zeller

received and understood the harassment policy and complaint procedure.

        Around May 1, 2012, Zeller alleges that she was pushed against a wall near the restroom

and fondled by a male employee. She recounts that, when she began to cry, the man covered her

mouth and said “shut up bitch.” Plaintiff did not report the assault out of fear, embarrassment,

and intimidation. Then, in June 2012, she found a note that read “I want to fuck you” along with


        1
           There are many connections between Plaintiff and the Defendants in this action beyond sharing a trailer
and restroom facilities. For example, because CNCB was a small company, Stellar’s predecessor and, then, Stellar
processed payroll and benefits for CNCB pursuant to a written services agreement during Zeller’s employment with
CNCB. In this limited administrative role, Stellar was responsible for issuing Zeller’s paychecks but never employed
her nor controlled Zeller’s work assignments or employment. Stellar did not control or otherwise influence CNCB’s
employees’ pay or benefits or any terms or conditions of their employment, nor did Stellar fund CNCB’s payroll or
benefits. Rather, CNCB was responsible for funding its own payroll and benefits. Meanwhile, Stellar was a
warehousing business and had its own role in the railyard, loading and unloading customers’ containers for
inspection by U.S. Customs and storing cargo while it was transferred from one mode of transport to another.
Although Plaintiff has suggested that Stellar did business as “CN Supply Chain Solutions,” the evidence of record
shows that CN Worldwide North America (Canada), Inc., or CN Worldwide North America (USA), Inc., has the
right to use that trade name and that, while Stellar “VP Asst” Dan Bingeman’s business card identifies Stellar as
providing “Supply Chain Solutions,” there is no reference to “CN Supply Chain Solutions.”
        2
            ICRC is a wholly-owned subsidiary of Illinois Central Corporation.

                                                          3
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


a used condom on her car in the GTW rail yard. She did not keep the note, but she eventually

told her supervisor, Roger Wilson, that she was experiencing harassment at work. Wilson did not

report her complaint to anyone in Human Resources. Nonetheless, Zeller has testified that she

did not tell anyone about any “harassment” until September 2012. She also reported to the EEOC

that another note containing a sexually charged and explicit message was left on her car in July

2012: “you have great tits, I can’t wait to suck them,” but, again, Zeller did not report this note

during her term of employment.

       Then on September 1, 2012, which was the Saturday of the Labor Day holiday weekend,

Plaintiff became upset at work after going to the restroom and finding that the lock on the

women’s restroom was not working properly. A conversation took place among Zeller and

several Stellar personnel, including Jeffrey Caplinger, regarding the broken bathroom door

handle in the GTW yard office. In that conversation, Zeller told Caplinger and others that in May

of 2012, an unidentified man told her he wanted to have sex with her in the restroom as she was

leaving the trailer where it was located. Zeller was not a Stellar employee, and so Caplinger

informed Wilson of Zeller’s concerns when Wilson returned to work on Tuesday, September 4,

2012, following the holiday weekend. Wilson discussed Zeller’s concerns with her when she

next appeared for work on Thursday, September 6, and Zeller told Wilson that a man told her he

wanted to have sex with her in the bathroom. Zeller also stated that she did not want to report the

issue if she could not be anonymous, but Wilson promptly alerted his manager, CNCB Vice

President of Operations Alice Peres da Silva.

       Prior to the time of Zeller’s complaints, CNCB had contracted for human resources

services through a General Sales and Administrative Services Agreement, but, at the time of

Zeller’s complaint, there was a temporary vacancy in the position that normally provided human

                                                   4
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


resources services to CNCB. Therefore, Peres da Silva informed Susan Ward, a human resources

contact at CNR with whom she was familiar, of Zeller’s concern. Ward coordinated with the

human resources department of ICRC, and a human resources representative was promptly

assigned to investigate Zeller’s concerns on behalf of CNCB.3

        ICRC Human Resources Associate Veronica Loewy reached out to Zeller on Monday,

September 10, and they spoke about Zeller’s concerns the following day. Zeller told her that she

did not see the face of the man who had threatened her in May and that he had said, “I want to

fuck you in the bathroom.” Loewy interviewed eight individuals identified by Zeller who might

have information; however, none had witnessed the incident in May 2012, and none could

identify the man who might have made the comment to Zeller outside the restroom. On

September 21, 2012, Loewy called Zeller and said she had been unable to identify the harasser

through investigation. Zeller again confirmed she did not know who made the comment to her

outside the restroom, and she did not provide any further detail to support any allegations; she

did indicate she thought a camera should be placed by the bathroom. Apparently, there had been

some tension in the women’s earlier conversations because Zeller also apologized to Loewy for

the way she had previously spoken to her, indicating she had been upset. Loewy said there was

no need, and to call if Zeller experienced any further issues. On October 1, Loewy sent a letter to

Zeller confirming the conclusion of the investigation.


        3
         Peres da Silva learned that, when Plaintiff went to the bathroom, “somebody cornered her.” After speaking
with Wilson about the matter, Peres da Silva contacted Susan Ward, a Senior Manager of CNR’s Human Resource
Department in Montreal, Canada. She wrote to Ward:
                 Need you [sic] assistance. Roger Wilson reports to me and he is the Manager for
                 the US Brokerage. He was approached confidentially as he is one of the
                 management staff on hand and advised about female employees being sexually
                 harassed and obscene statements to female employees. . . . The individual that
                 has been harassing the female employees are CN Rail employees.
                 Which HR Individual would Roger work with to get this addresse[d]. . . .

                                                        5
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


       CNCB made arrangements to ensure Zeller was not scheduled to work alone at any time,

including on weekends, after October 14, 2012. Nonetheless, when Peres da Silva visited the

Port Huron facility in October, Zeller disclosed that, during the first or second weekend of

October, she had found a note on her car that read: “I still want to fuck you.” Zeller said she did

not preserve the note and that she did not even inform Wilson, who she knew would have

assisted her. Peres da Silva provided Zeller with a specific protocol to ensure the evidence was

preserved to hopefully facilitate further investigation—including not touching it and putting it in

a bag for retention.

       On Wednesday, October 24, 2012, Peres da Silva again checked in with Zeller to ensure

she was not experiencing additional problems. Unfortunately, Zeller’s troubles continued. Later

that day, in Wilson’s office, Zeller observed another note on her car. Wilson informed Peres da

Silva of the note that afternoon, and she placed it in a plastic bag. The note, reading “why do you

ignore me you are such a bitch but I still want to fuck you your boss does to [sic] but me first,”

was turned over to human resources. The human resources team notified GTW police and

requested investigative assistance. Zeller and Wilson met with GTW police Special Agent

George Tolliver on October 25, and Zeller met again with Tolliver and another GTW police

agent on October 26. During that interview, she reported hearing comments on unidentified dates

such as “[n]ice ass,” “[w]anna have a threesome with me and my wife,” and other inappropriate

comments by unidentified individuals in the GTW Yard office. She claimed that, when she found

the first note on the first or second Saturday of October 2012, she also observed a condom on the

ground in the parking lot near a wheel of her car, although she did not tell Peres da Silva about

that on October 24, and that when she arrived for work on October 24, 2012, personal pictures

and office supplies were missing from her desk. During the discussion with Tolliver, Wilson

                                                   6
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


indicated that he had observed a condom at the corner of the building, which Tolliver secured as

evidence. At some point in October, Zeller had already placed a camera in Wilson’s office to

surveil her car while parked at work.

       Following her discussions with GTW police, Zeller spoke again to Loewy on October 26,

2012, to discuss these new allegations. Zeller confirmed the information she had previously

reported for the first time in September 2012, confirmed that she did not report anything to

Wilson in September except for the May 2012 incident at the restroom, and confirmed she had

“no idea” who left the notes. Zeller shared that comments she attributed to unidentified

individuals in the GTW yard were overheard between May 2012 and after September 1, 2012,

and added additional detail to this allegation that she had not shared with the GTW police,

claiming someone in the GTW yard office had said within her hearing, “I'd like to hit that.”

       On November 8, Loewy received a letter from Zeller’s attorney. The attorney informed

Loewy for the first time that, during the incident near the bathroom, the unidentified man had

“blocked [Zeller’s] path” but Zeller still “was able to escape.” The attorney requested parking lot

cameras, a keypad on the women’s restroom, security “in the restroom locker room area,” and

“paid leave time as well as pay for therapy” for Zeller. By that time, (1) CNCB and Stellar

employees accompanied Zeller to the restroom, at her request; (2) CNCB made scheduling

changes so Zeller did not work alone after mid-October; and (3) CNCB allowed Zeller to place a

video surveillance camera in the workplace in an effort to identify the individual involved with

the reported notes. Also, by November 8, 2012, upgraded locks for the facility were purchased

(and installed shortly thereafter), and, by November 9, security cameras were in the process of

being obtained. Meanwhile, the video surveillance camera was still in place, at no time did Zeller



                                                   7
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


work alone, and she did not request a leave of absence; in fact, she repeated that she loved her

job.

       Then, on November 17, 2012, another CNCB employee, Jennifer Sexton, discovered a

note reading “cameras shes mine” in a trailer window screen. Zeller contacted Wilson, the St.

Clair County Sheriff, GTW police, and her husband, and met with the GTW police. GTW police

identified 16 train crew members or employees who reported to GTW’s yard during the relevant

period, but after conducting interviews, they could not identify a suspect. The following day,

Zeller began an extended leave of absence. Zeller ultimately resigned her employment with

CNCB by letter dated August 22, 2013.

       Meanwhile, on February 25, 2013, Plaintiff had completed an Intake Questionnaire and

filed a Charge of Discrimination against “CN Railroad” with the EEOC accompanied by counsel.

Her Intake Questionnaire, submitted with her Charge, stated that she believed that she was

discriminated against by her employer, “CN Railroad/Stellar Distribution Services,” located at

3373 Griswold Road, Port Huron, Michigan, and identified Wilson as her immediate supervisor

and Evans and Caplinger as witnesses. Defendant CNCB (CN Customs Brokerage Services

(USA), Inc.) responded to the Charge, by counsel, identifying itself as Zeller’s employer and

“improperly named as ‘CN Railroad.’” Notably, CNR uses “CN” as a trade name but does not

use the name “CN Railroad,” and no such company exists. Neither CNR nor “CN” was named in

the Charge, nor does CNR have an office or agent for service at the address indicated in the

Charge and, perhaps most importantly, was never served with the Charge. The EEOC sent the

Charge to Connie Valkan as “Legal Counsel to CN Railroad.” Valkan was an attorney with

Defendant ICRC’s Law Department, which oversees “all of [CNR’s] U.S. railroad subsidiary

companies,” and advised human resources with respect to the Zeller matter during the

                                                   8
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


investigation of Plaintiff’s complaints. Michael Novak, General Counsel in the ICRC Law

Department, reports to CNR’s Vice-President of Law.

       Zeller and her husband filed a Complaint against CNCB, “Canadian National Railroad,”

“Canadian National Railroad Police Force,” “Grand Trunk Western Railroad, Inc.,” “Stellar

Distribution Services,” and “[a]n unknown individual John Doe,” on August 30, 2013, in the

United States District Court for the Eastern District of Michigan, alleging sexual harassment

under both the Michigan Elliott-Larsen Civil Rights Act (“MELCRA”) and Title VII; retaliation

under both MELCRA and Title VII; a purported state common-law claim for “failure to provide

safe work environment”; negligence under the Federal Employers Liability Act (FELA); claims

for alleged violations of 42 U.S.C. § 1983; intentional infliction of emotional distress; sexual

harassment under the Michigan Whistleblowers Protection Act; and loss of consortium on behalf

of Scott Zeller. The Zellers filed an Amended Complaint against CNCB, CNR, GTW, ICRC, and

Stellar, omitting the MELCRA, Section 1983, retaliation, and many state common-law claims

and retaining only claims for hostile work environment and sexual harassment under Title VII,

negligence under FELA, common-law negligence, and loss of consortium.

       Defendants moved for summary judgment, and CNR, a Canadian corporation, also

moved to dismiss for lack of personal jurisdiction. In their response to the motion for summary

judgment, Zeller and her husband abandoned and waived any FELA, common-law negligence or

loss of consortium claim they may have had against CNCB, GTW, and ICRC, leaving only the

Title VII claim and the FELA claim against CNR and the Title VII claim as to Defendants

CNCB, Stellar, GTW, and ICRC.

       On June 30, 2015, the District Court issued a decision, denying CNR’s motion to dismiss

and declining to exercise jurisdiction over the remaining state-law claims after concluding that

                                                   9
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


Plaintiff had failed to exhaust her administrative remedies for claims under Title VII as to

Defendants Stellar, GTW, ICRC, and CNR. The district court further concluded that Defendant

CNCB had fewer than 15 employees and was not a covered entity under Title VII and, in any

event, “[a]lthough reasonable minds may differ regarding the severity and pervasiveness of

Plaintiff’s claims of sexual harassment in this case, there can be no question that CNCB took

prompt and appropriate remedial action to correct the situation.” Finally, the district court

rejected Plaintiff’s FELA claim against CNR, finding that there was no evidence of a master-

servant relationship between CNR and CNCB to support Plaintiff’s theory that she was an

employee of CNR. This appeal follows.

                                                   II.

       We review the district court’s grant of summary judgment de novo. Spencer v. Bouchard,

449 F.3d 721, 727 (6th Cir. 2006). Summary judgment is appropriate where “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact” as to an essential element of the

non-movant’s case. Farhat v. Jopke, 370 F.3d 580, 587–88 (6th Cir. 2003). Where there are no

disputed material facts, we determine de novo whether the district court properly applied the

substantive law, limiting our analysis to the record as it stood before the district court. Id.; see

also Jones v. City of Allen Park, 167 F. App’x 398, 403 (6th Cir. 2006).

                                                   III.

        “Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer to

discriminate against an employee based on sex, 42 U.S.C. § 2000e-2, or because she has opposed

unlawful discrimination, Id. § 2000e-3(a). Title VII requires that a discrimination charge be

timely filed with the EEOC. Id. § 2000e-5(e)(1) . . . . [B]efore bringing suit under Title VII, a

                                                   10
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


claimant must exhaust her administrative remedies.” Crowder v. Railcrew Xpress, 557 F. App’x

487, 491 (6th Cir. 2014). “Exhaustion of administrative requirements is a precondition to filing a

Title VII suit.” Lockett v. Potter, 259 F. App’x 784, 786 (6th Cir. 2008) (citing McFarland v.

Henderson, 307 F.3d 402, 406 (6th Cir. 2002)); see Nelson v. General Elec. Co., 2 F. App’x 425,

428 (6th Cir. 2001) (“A person who claims to have been discriminated against in violation of

Title VII may not seek relief in federal court unless administrative remedies have first been

exhausted.” (quoting Haithcock v. Frank, 958 F.2d 671, 675 (6th Cir. 1992)). The district court

properly determined that Plaintiff Zeller failed to exhaust her claims with respect to Stellar, and

we affirm that decision.4

        Zeller failed to name Stellar in the EEOC Charge from which her cause of action

depends. As a practical matter, an administrative charge must be filed with the EEOC before a

discrimination plaintiff can bring a Title VII action in federal district court, and a party must be

named in the EEOC charge before that party may be sued under Title VII “unless there is a clear

identity of interest between [the unnamed party] and a party named in the EEOC charge. . . .”

Romain v. Kurek, 836 F.2d 241, 245 (6th Cir. 1987) (quoting Jones v. Truck Drivers Local

Union No. 299, 748 F.2d 1083, 1086 (6th Cir. 1984)); see also Greenwood v. Ross, 778 F.2d
448, 451 (8th Cir. 1985) (observing that a suit is not barred “where there is sufficient identity of

interest between the respondent and the defendant to satisfy the intention of Title VII that the

defendant have notice of the charge and the EEOC have an opportunity to attempt conciliation”).

In order to determine whether there exists a sufficient identity of interest between parties, courts

examine the relationship between the named and unnamed parties at the time the charge is filed


        4
           On appeal, Zeller does not challenge the district court’s conclusion that she failed to exhaust
administrative remedies with respect to GTW and ICRC. She has, therefore, abandoned these arguments.

                                                   11
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


and conciliation efforts occur to determine (1) whether a complainant could have ascertained the

role of the unnamed party through reasonable effort at the time of the filing of the EEOC

complaint, (2) whether the interests of a named party are so similar to the unnamed party’s

interests that, for the purpose of obtaining voluntary conciliation and compliance, it would be

unnecessary to include the unnamed party in the EEOC proceedings, (3) whether the unnamed

party’s absence resulted in actual prejudice to the interests of the unnamed party, and (4) whether

the unnamed party has, in some way, represented to the complainant that its relationship with the

complainant is to be through the named party. Romain, 836 F.2d at 245–46. Plaintiff has

presented no arguments or facts to suggest that she could not have ascertained the role of Stellar

to support any of the remaining contentions.

       The fact that Stellar is named as Zeller’s employer along with “CN Railroad” on the

Intake Questionnaire is insufficient to establish that it was a party to the EEOC action,

particularly as the Charge names only CN Railroad. The Supreme Court has recognized that, in

appropriate circumstances, ancillary documents may be considered a charge where they

“reasonably can be construed to request agency action and appropriate relief on the employee’s

behalf” in the absence of a formal EEOC charge. Fed. Express Corp. v. Holowecki, 552 U.S.
389, 404 (2008) (holding that intake questionnaire, accompanied by affidavit containing

information required by EEOC regulations, was properly considered “charge” in absence of

formal EEOC charge when it could “be reasonably construed as a request for the agency to take

remedial action to protect the employee's rights or otherwise settle a dispute between the

employer and the employee”). However, in this case, there is a separate, formal Charge against

“CN Railroad,” and Stellar is not identified on the Charge itself. We are not persuaded that the

intake questionnaire can substitute for the Charge itself on these facts. See, e.g., Cairns v. UBS

                                                   12
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


Fin. Servs., Inc., No. CIV.A. 08-CV-00938L, 2008 WL 4852429, at *3–4 (D. Colo. Nov. 7,

2008) (holding that EEOC intake questionnaire and related summary did not constitute a charge

of discrimination against a defendant for purposes of administrative exhaustion where Charge of

Discrimination did not name defendant because intake questionnaire claimed but did not set forth

an allegation of discrimination under ADEA against defendant). Much like the defendant in

Cairns, Stellar is named as a party against which Plaintiff seeks relief in the Intake

Questionnaire, but Stellar employees are identified in that document only as witnesses with

information about the allegations of a hostile work environment. There is no suggestion that they

are responsible for the environment as proponents of a hostile environment or as agents of

Plaintiff’s employer, CNCB. To an objective observer, it would be clear that Plaintiff did not

seek relief against Stellar and that Stellar was not named in the Charge for this reason.

       On the facts before us, CNCB did not have a sufficient identity of interest with Stellar

such that the Charge exhausted Plaintiff Zeller’s administrative obligations under Title VII with

respect to the company. We affirm the district court’s decision to dismiss Zeller’s Title VII claim

as to Stellar for failure to exhaust her administrative remedies as Zeller cannot establish as a

matter of law that Stellar was provided notice of her claim by the Charge.

                                                   IV.

       Next, we affirm the district court’s decision that Zeller’s Title VII claims fail against

CNCB and CNR as a matter of law. To be directly liable for non-supervisor harassment under

Title VII, an employer must have known, or should have known, “of the charged sexual

harassment and failed to implement prompt and appropriate corrective action.”               Hafford v.

Seidner, 183 F.3d 506, 513 (6th Cir. 1999) (quoting Pierce v. Commonwealth Life Ins. Co.,

40 F.3d 796, 804 (6th Cir. 1994)). An employer is only liable when “its response manifests

                                                   13
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


indifference or unreasonableness in light of the facts’” at hand. Hawkins v. Anheuser-Busch, Inc.,

517 F.3d 321, 338 (6th Cir. 2008) (quoting Blankenship v. Parke Care Centers, Inc., 123 F.3d
868, 873 (6th Cir. 1997)). Regardless of whether CNCB and CNR are covered “employers”

under Title VII, and regardless of whether Zeller was subject to sufficiently severe and pervasive

harassment, Zeller’s Title VII claims fail on the merits, because there is no genuine issue of

material fact as to whether the entities reasonably responded to Zeller’s complaints.

       Although Zeller’s harassment began in May of 2012 and continued in June and July,

neither CNCB nor CNR had sufficient knowledge to trigger their responsibility to take remedial

steps until September 2012, when Zeller discussed her concerns with Caplinger. Thereafter, the

entities’ conduct was far from indifferent or unreasonable, as they promptly investigated Zeller’s

case. As soon as he could, Caplinger informed Wilson of Zeller’s concerns, and Wilson promptly

sent the information up his chain-of-command. By the next week, Human Resources began an

investigation. Although that investigation was inconclusive, CNCB-CNR employee Peres da

Silva continued to check in on Zeller throughout October and helped Zeller preserve the

harassing notes from her car. Furthermore, by the end of October, the companies involved the

GTW police.

       The companies also took physical steps to help ensure Zeller’s safety. After Zeller

reported the May incident to Caplinger in September, a Stellar or CNCB employee accompanied

her to the women’s restroom on each occasion. CNCB rearranged Zeller’s work schedule so she

would never work alone after October 14, 2012. Wilson also allowed Zeller to install a security

camera in his office to surveil Zeller’s car while it was parked at work. Furthermore, new locks

were purchased on November 8 and new key pads to the women’s restroom area were installed

in late November. Cameras were also installed in the Port Huron yard area in January 2013.

                                                   14
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


        The scant evidence in the record indicating that Zeller told Wilson about the harassment

in June 2012 does not make the CNCB’s response unreasonable. The only evidence that Zeller

informed Wilson before September of 2012 consists of several lines in Loewy’s deposition,

where Loewy read from notes of a conversation with Wilson in the fall of 2012. The notes read:

                 The incident occurred early summer, June 2012. . . . Employee
                 asked to remain confidential. Wilson asked complainant what was
                 wrong. Complainant said she did not want to talk about it. . . . She
                 wanted to keep it confidential. Did not want Wilson reporting, but
                 made Wilson aware of why she was upset. . . . Complainant said
                 during one of her trips to the rest room someone made an
                 inappropriate section [sic] comment to her. Complainant did not
                 tell Wilson the name of the employee or what the sexual comment
                 was. Wilson did ask complainant, but she did not tell him the
                 specifics. . . . Complainant did not want to file a formal complaint.
                 . . . Wilson did not report this to anyone. He . . . [h]onored her
                 request to keep it confidential.


        This evidence, taken in the light most favorable to Zeller, shows at most that she

informed Wilson that an inappropriate sexual comment had been directed at her. This complaint,

alone, was not enough to trigger CNCB’s duty to take remedial steps. Thus, the fact that CNCB

did not investigate or implement remedial measures until after Zeller’s September 2012

disclosure does not make the company’s response unreasonable. To the contrary, CNCB and

CNR acted promptly and reasonably and therefore cannot be liable under Title VII.

                                                       V.

        Finally, we affirm the district court’s decision that Zeller’s FELA claims against CNR
                             5
fail as a matter of law.         FELA applies only to employees of railroads engaged as common

carriers by rail in interstate commerce. 45 U.S.C. § 51 (providing that “[e]very common carrier


        5
           In her Statement of Parties and Issues, Appellant indicated she intended to appeal the dismissal of her
FELA claim against CNCB. However, her brief presents arguments concerning the claim against CNR alone. As
Zeller has abandoned these arguments, we address them no further.

                                                       15
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


by railroad while engaging in commerce . . . shall be liable in damages to any person suffering

injury while [s]he is employed by such carrier in such commerce”). Zeller was not directly

employed by CNR, a railroad arguably subject to the provisions of FELA, nor has Zeller

provided any evidence of a master-servant relationship sufficient to raise a question of fact

concerning her relationship to CNR for the purposes of FELA. See Kelley v. S. Pac. Co.,

419 U.S. 318, 324 (1974) (holding that, under common law, plaintiff can establish employment

with rail carrier for purposes of FELA where nominally employed by another entity when

(1) serving as “borrowed servant of the railroad,” (2) “acting for two masters simultaneously,” or

(3) deemed “subservant of a company that was in turn a servant of the railroad”); see also Baker

v. Tex. & Pac. Ry. Co., 359 U.S. 227, 229 (1959) (holding that, where there is some evidence of

master-servant relationship, it is “an issue for determination by the jury” as to whether defendant

railroad is plaintiff’s employer under FELA).

       Notably, Zeller has identified no one other than CNCB personnel who supervised or

controlled her activities as a customs analyst. See Campbell v. BNSF Ry. Co., 600 F.3d 667 (6th

Cir. 2010) (holding that supervision and control by railroad is entitled to great weight in

considering whether railroad may be deemed plaintiff’s employer); Kelley, 419 U.S. at 325–26

(teaching that, to establish control for purposes of “borrowed servant” or “dual servant” theories,

plaintiff must show that railroad had significant supervisory role—control or right to control—

over the means and manner of her job performance); see also Baker, 359 U.S. 227, 228–29

(finding adequate supervision and control to impose liability on railroad where plaintiff was

employee of different entity but was performing track maintenance task under direct supervision

of railroad’s track supervisor at time of injury); Cimorelli v. N.Y. Cent. R.R. Co., 148 F.2d 575

(6th Cir. 1945) (finding adequate supervision and control to impose liability where plaintiff’s

                                                   16
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


employer and railroad had contract under which railroad retained control over conduct of

plaintiff’s employer’s operations at location at bar). We can discern from the facts that Plaintiff

was employed by CNCB, which is an indirectly-owned subsidiary of CNR that, at times, acts as

CNR’s agent for brokerage services at arm’s length but which maintains its own supervisors,

employees, and work rules. There is no evidence that Ward was serving in a capacity through

which she supervised or controlled employees of CNCB when, as an employee of CNR, she

assisted Peres da Silva in finding someone to investigate Zeller’s claims of harassment on behalf

of CNCB. Such agency relationships between a plaintiff’s employer and a railroad, alone, are not

enough to create an employment relationship. See Kelley, 419 U.S. at 323, 325 (“finding of

agency is not tantamount to a finding of a master-servant relationship”). CNR did not pay Zeller,

nor is there evidence that CNR was in a position to discipline or discharge Zeller. While Peres da

Silva, a CNR employee in one capacity, also oversees the daily operations of CNCB in her role

with CNCB, there is no reason to assume that she acts in her capacity with CNR or otherwise on

behalf of CNR when she regularly travels to Port Huron, “manages the customs brokerage,” and

directly supervises Roger Wilson or when she signed the letter extending to Zeller her offer of

employment. The undisputed material facts support the conclusion that CNCB is “distinct in

organization and responsibility” from CNR. Id. at 327. In the absence of evidence from which a

fact finder might conclude that CNR and Plaintiff are in a master-servant relationship for the

purposes of FELA, we affirm the decision of the district court.




                                                   17
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


       HELENE N. WHITE, Circuit Judge (dissenting). Because summary judgment was

improperly granted on both the Title VII and FELA claims, I respectfully dissent. Fact issues

remained whether Defendants CNCB and CNR reasonably responded to Zeller’s sexual

harassment complaints. As for the FELA claim, Zeller presented evidence that CNR had a

significant supervisory role over the means and manner of her job performance, and summary

judgment was thus improper.

                                                   I.

       Zeller testified and presented documentary evidence that she was assaulted in May 2012,

and subjected to sexually charged threats and intimidation by train-crew employees at the GTW

rail yard from around May to mid-November 2012. Zeller informed her supervisor, CNCB’s

Roger Wilson, in June 2012 that she was experiencing harassment at work. It is undisputed that

Wilson did not report her complaint to anyone, in Human Resources or otherwise. Notably,

CNR’s harassment policy does not require supervisors to report incidents of sexual harassment

and thus is not an “effective” policy. See Clark v. UPS, Inc., 400 F.3d 341, 350–51 (6th Cir.

2005) (observing that an effective anti-harassment policy “should at least:        (1) require

supervisors to report incidents of sexual harassment; (2) permit both informal and formal

complaints of harassment to be made; (3) provide a mechanism for bypassing a harassing

supervisor when making a complaint; and (4) provide for training regarding the policy.”)

(citations omitted).

       On September 1, 2012, Zeller and several Stellar employees, including supervisor Jeffrey

Caplinger, spoke about the broken door handle in the women’s bathroom in the GTW yard

office, about which Zeller was upset. Zeller told Caplinger and others that in May of 2012, a

railyard employee told her he wanted to have sex with her in the restroom. Caplinger informed

                                                   18
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


Wilson of this when Wilson returned to work on Tuesday, September 4, 2012. Wilson discussed

Zeller’s concerns with her on Thursday, September 6, and Zeller told Wilson that a man told her

he wanted to have sex with her in the bathroom. Wilson alerted Peres da Silva, CNCB’s Vice

President of Operations and CNR’s Senior Manager of Customs Brokerage Services, who wrote

CNR’s Senior HR Manager Susan Ward in Montreal of Zeller’s problems:

       Need you [sic] assistance. Roger Wilson reports to me and he is the Manager for
       the US Brokerage. He was approached confidentially as he is one of the
       management staff on hand and advised about female employees being sexually
       harassed and obscene statements to female employees. [] The individual that has
       been harassing the female employees are CN Rail employees. Which HR
       Individual would Roger work with to get this addresse[d][.]

PID 6031–32, 6074.

       CNR’s Ward coordinated with the HR department of Defendant ICRC and ICRC HR

Associate Veronica Loewy spoke to Zeller on September 11. Zeller told Loewy that she did not

see the face of the man who threatened her in May, but described him as a 5’10” white male and

described his clothing in detail. Zeller told Loewy that he had said, “I want to fuck you in the

bathroom.” Loewy interviewed eight individuals by phone; none could identify the man. On

September 21, 2012, Loewy called Zeller and said she was unable to identify the harasser

through investigation. Zeller said that she thought a camera should be placed by the bathroom.

PID 2306. Loewy said to call her if Zeller experienced any further issues. On October 1, Loewy

sent a letter to Zeller, on CN letterhead, confirming the investigation was closed. PID 2203,

2307. Zeller testified that she was extremely upset when she received this letter.

       A reasonable jury could conclude that Loewy’s “investigation” was woefully inadequate;

she merely spoke to eight persons by phone and closed the investigation on October 1, 2012.

Similarly, a reasonable jury could conclude that the “remedial measures” taken were too little too


                                                   19
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


late. It was not until October 14, 2012, that CNCB made arrangements to ensure Zeller was not

scheduled to work alone at any time, including on weekends. PID 2379–414. And it was Zeller

herself who in late October brought a video camera to work to surveil the area where she parked

her car at work. PID 2208. It was not until November 2012 that upgraded locks for the facility

were purchased.

       Under these circumstances, the adequacy and promptness of Loewy’s investigation and

CNBC’s and CNR’s remedial measures were for a jury to determine.

                                              II. FELA

       Although not formally employed by rail carrier CNR, Zeller may establish a master-

servant relationship sufficient to establish employment for purposes of FELA under the

borrowed-servant and dual-servant theories. Kelley v. S. Pac. Co., 419 U.S. 318, 324 (1974).

Where there is some evidence of a master-servant relationship, it is for a jury to determine

whether a defendant railroad is a plaintiff’s employer under FELA. Baker v. Texas & Pac. Ry.

Co., 359 U.S. 227, 229 (1959). Supervision and control by the railroad is entitled to great weight

in considering whether the railroad may be deemed a plaintiff’s employer. Campbell v. BNSF

Ry. Co., 600 F.3d 667 (6th Cir. 2010).

       To establish control for purposes of the “borrowed servant” or “dual servant” theories,

Zeller must show that CNR had a significant supervisory role over the means and manner of her

job performance – control or right to control. Kelley, 419 U.S. at 325–26; see also Baker,

359 U.S. 227, 228–29 (plaintiff was performing track maintenance task under direct supervision

of railroad’s track supervisor); Cimorelli v. New York Central R. Co., 148 F.2d 575 (6th Cir.

1945) (plaintiff’s employer and railroad had contract under which railroad retained control over

conduct of plaintiff’s employer’s operations at location at issue).

                                                   20
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


       Zeller presented sufficient evidence of CNR’s control or right to control her job

performance to survive summary judgment. CNR admitted that “Senior Manager, Alice Peres da

Silva, a CNR employee, oversees” CNCB’s daily operations. PID 6333-34/CNR Answers to

Plaintiff’s First Set of Interrogatories.         That DaSilva oversaw CNCB employees is also

evidenced by her email to CNR’s Senior Human Resources Manager Susan Ward regarding

Zeller’s complaints, which stated that CNCB’s Roger Wilson, Zeller’s direct supervisor,

“reports” to da Silva, and da Silva’s testimony that she visited the Port Huron office regularly to

manage and oversee CNCB’s operation. In addition, CNR’s Da Silva hired Zeller, extending an

offer of employment to Zeller in a letter on CNCB letterhead, PID 2310-11, and Da Silva

responded to Zeller’s complaints of harassment by reporting them to CNR’s Senior H.R.

Manager Susan Ward, who coordinated the investigation. Ward testified that CNR had the

responsibility to assure that Zeller had a safe workplace. PID 6491-92. Da Silva instructed

Zeller after conferring with CNR’s Human Resources department as to specific protocol CNR

wanted Zeller to follow should future incidents of harassment occur. PID 6291.

       Employees of CNCB (and all CNR’s U.S. subsidiaries and indirect subsidiaries) are

governed by the “CN Worldwide Associate Handbook,”1 which addresses workplace policies,

access to personnel files, attendance and punctuality, corrective action, promotion and transfers,

performance appraisals, leave requirements, and ADA, FMLA, and EEO policies, among other

things. PID 2249. All of CNR’s U.S. subsidiaries are overseen by ICRC’s General Counsel

Novak, who testified that there was one code of business conduct that applies to the entities that

operate as CN in the U.S. and Canada. PID 6709-10. Finally, both Stellar and CNCB admitted

using the CN logo. PID 6353, 6373 (responses to interrogatory).

       1
           CNR supported its motion for summary judgment with this Handbook.

                                                     21
Case No. 15-1863
Zeller, et al. v. Canadian Nat’l Ry. Co., et al.


       Given this evidence, the district court improperly found that the sole connection between

CNR and CNCB is that CNCB asked CNR to assist in finding someone to investigate Zeller’s

concerns on CNCB’s behalf because it temporarily had no human resources personnel. PID

7542. Zeller presented evidence sufficient to create a fact issue regarding whether CNR had a

significant supervisory role over the means and manner of Zeller’s job performance. Baker,
359 U.S. at 229.




                                                   22